334 F.2d 235
LeRoy Francis NACE, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 17678.
United States Court of Appeals Eighth Circuit.
July 9, 1964.

LeRoy Francis Nace, Jr., pro se.
Nothing was filed in this Court or appearance entered in behalf of the appellee.
Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
The appeal is from the denial of appellant's motion under 28 U.S.C.A. 2255 to vacate a sentence against him for escape, 18 U.S.C. 751.


2
Appellant, while in the custody of the Attorney General on a Dyer Act sentence, 18 U.S.C. 2312, was sent to the Federal Pre-Release Guidance Center at Los Angeles, California, where he was permitted to go on a job with a private employer, as part of the Guidance Center program.  He was under direction and obligation to return to the Guidance Center, but he failed to do so and instead absconded.  He was prosecuted and sentenced for escape under 18 U.S.C. 751.


3
Because of the freedom which was allowed him at the Guidance Center, he contended in his motion to vacate that he was not in such custody as could make his abscondment an escape.  The contention is frivolous.  Under 18 U.S.C. 4082, the Attorney General was given custody of appellant for the term of the imprisonment fixed in his Dyer Act sentence.  Appellant was engaged in the service of that sentence at the Guidance Center at the time of his abscondment.  Whatever may have been the privileges which he was permitted to enjoy, he was nevertheless under the legal restraint of his sentence and in the custody of the Attorney General.  His abscondment from the restraint and custody was an escape under 751.


4
Appeal dismissed.